Citation Nr: 1505113	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  08-01 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased rating for right foot status post-surgical correction of hallux valgus, osteoarthritis including calcaneal spurs, hallux rigidus (previously diagnosed as hallux valgus), currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for left foot status post-surgical correction of hallux valgus, osteoarthritis including calcaneal spurs, hallux rigidus (previously diagnosed as hallux valgus), currently rated as 10 percent disabling.

4.  Entitlement to an effective date earlier than September 24, 2013 for the 10 percent rating for right foot status post-surgical correction of hallux valgus, osteoarthritis including calcaneal spurs, hallux rigidus (previously diagnosed as hallux valgus).

5.  Entitlement to an effective date earlier than September 24, 2013 for the 10 percent rating for left foot status post-surgical correction of hallux valgus, osteoarthritis including calcaneal spurs, hallux rigidus (previously diagnosed as hallux valgus).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy from September 1982 to July 1985.

The issue of entitlement to service connection for hearing loss comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  After the appellant relocated to southern California, the RO in Los Angeles, California, assumed jurisdiction over the appellant's claim. 

The appellant requested a hearing before a Decision Review Officer (DRO) at the RO.  A hearing was scheduled for a date in November 2011, and he was notified of the date and time of the hearing in a letter, also dated in November 2011.  This letter was sent to his address of record and was not returned as undeliverable. Although the appellant was scheduled for a hearing, he subsequently failed to appear for said hearing.  He has not explained his absence or requested to reschedule the hearing.  Thus, his appeal will be processed as if he withdrew the hearing request.  See 38 C.F.R. § 20.704(d) (2014).

The appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) at an August 2012 hearing at the RO.  A transcript of that hearing has been associated with his claims folder.

The appellant was previously represented by the Larry Knopf, Attorney at Law; the Military Order of the Purple Heart; and Social Services Advocates.  In May 2010, November 2011, and October 2013, such representation was revoked. The appellant has not claimed any other representation.  

In an August 2014 rating decision, the RO granted the Veteran increased ratings (from noncompensable to 10 percent) for right and left foot status post-surgical correction of hallux valgus, osteoarthritis including calcaneal spurs, hallux rigidus (previously diagnosed as hallux valgus), effective September 24, 2013.  The Veteran filed a timely notice of disagreement with regard to these issues in October 2014.  He disagreed with the ratings assigned and the effective dates of those ratings.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

In several correspondences (VBMS 6/28/13, 7/1/13) the Veteran stated that he could not work due to his service-connected disabilities.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

In this case, it is unclear to which service connected disabilities the Veteran is referring.  In a June 2013 statement in support of the claim, he stated generally that his inability to work was due to service connected claims.  However, in his June 2013 application (VBMS 7/1/13) he stated that he could not work due to PTSD/depression/anxiety (none of which are service connected).  Since it is possible that his inability to work is due, in part, to the issues on appeal, the Board has added the issue of entitlement to a TDIU rating.

The issues of entitlement to an earlier effective date for tinnitus has been raised by the Veteran (VBMS 6/14/13).  He has also raised the issue of entitlement to a temporary 100 percent rating (VBMS 1/9/14, 8/18/14, and 9/12/14).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Hearing loss

In the Board's August 2013 Remand, it pointed out that the Veteran underwent a VA audiologic examination in December 2011, and that hearing was found to be within normal limits.  However, in October 2012, the appellant was diagnosed by a private audiologist as having profound hearing loss in both ears.  In March 2013, based on a diagnosis of having profound hearing loss, the appellant was fitted for hearing aids of both ears.

The Board remanded the issue so that the Veteran could undergo another VA examination to determine whether the Veteran had hearing loss pursuant to 38 C.F.R. § 3.385 (2014).  If so, the examiner was to render an opinion on whether it was at least as likely as not caused by or the result of service.  The examiner was also instructed that he/she must specifically make a determination as to "whether the appellant has hearing loss at present or at any time during the claims period (since July 2005), reconciling such finding with other medical evidence of record, to include the March 2013 private treatment note indicating the issuance of hearing aids."  [Emphasis added].   

The Veteran underwent another VA examination in October 2014.  Pure tone thresholds and speech recognition scores for the ears were as follows:
  



HERTZ




1000
2000
3000
4000
Avg.
Speech
RIGHT
20
25
20
20
21.25
100%
LEFT
15
20
20
25
20
100%

The findings did not amount to hearing loss as defined by 38 C.F.R. § 3.385 (2014).  Although the examiner claimed that he reviewed the claims file, he failed to reconcile his findings with any findings in the record with the exception of three in-service examinations and a December 2011 post-service VA examination.  Specifically, he failed to note the March 2013 private treatment report indicating that the Veteran had been issued hearing aids and the October 2012 findings of the private examiner in which puretone thresholds and speech recognition scores for the ears were as follows (VBMS 6/12/13):




HERTZ




1000
2000
3000
4000
Avg.
Speech
RIGHT
100
100
NT
95
98.33
NT
LEFT
100
100
NT
100
100
100%

He also failed to note the fee based findings conducted at the VAMC in October 2013 in which puretone thresholds scores for the ears were as follows (VBMS 10/31/13):





HERTZ




1000
2000
3000
4000
Avg.
Speech
RIGHT
65
70
80
75
72.5
N/T
LEFT
65
70
80
80
73.75
N/T

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Since the October 0214 VA examiner neglected to reconcile his findings with the above-referenced medical evidence, a new VA examination is necessary.

TDIU

The Veteran's claim for a TDIU is dependent on whether his service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether service connection is warranted for hearing loss and whether increased ratings are warranted for right and left foot status post-surgical correction of hallux valgus, osteoarthritis including calcaneal spurs, hallux rigidus.     

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for another audiological examination of the appellant.  The claims folder must be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that they have reviewed all of the medical records prior to examining the appellant.

The examiner must specifically make a determination as to whether the appellant has hearing loss at present or at any time during the claims period (since July 2005), reconciling such finding with other medical evidence of record, to include the October 2012 private examiner findings, the March 2013 private treatment note indicating the issuance of hearing aids, and the October 2013 fee based audiologic findings.  Finally, the examiner should provide an opinion as to whether any hearing loss found was caused by or the result of the appellant's active service. 

The examiner must provide a complete rationale for all opinions expressed.  If he or she cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.

2.  The RO should take appropriate action, including issuance of a statement of the case, on the issues of: entitlement to an increased rating for right foot status post-surgical correction of hallux valgus, osteoarthritis including calcaneal spurs, hallux rigidus; entitlement to an increased rating for left foot status post-surgical correction of hallux valgus, osteoarthritis including calcaneal spurs, hallux rigidus; entitlement to an effective date earlier than September 24, 2013 for the 10 percent rating for right foot status post-surgical correction of hallux valgus, osteoarthritis including calcaneal spurs, hallux rigidus; and entitlement to an effective date earlier than September 24, 2013 for the 10 percent rating for left foot status post-surgical correction of hallux valgus, osteoarthritis including calcaneal spurs, hallux rigidus.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

3.  The RO should develop and adjudicate the issue of entitlement to a TDIU.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


					(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







